Title: To James Madison from Philip Stuart, 29 July 1814
From: Stuart, Philip
To: Madison, James


        
          Sir,
          Camp at Yates’s. 29th. July 1814
        
        Since the approach of the Enemy in the waters of the Patuxent, my Brigade has obeyed my call and moved with ardor in quest of those who have invaded our shores. The British shipping are now in Wicomico, capable of debarking a physical force adequate to overunning this peninsula. The exertions of a handful of men however brave and devoted to the preservation of the national honor can be productive of no essential advantage to the Country, when opposed by such a force. Already have my constituents felt the bitterness of their unprotected situation, their Homes are deserted, their crops abandoned, their families wandering in the woods in search of shelter, and if their stock and negroes come into possession of the Enemy, their ruin is irretrievable. The negroes are ordered, at night, to retire to the heights lest the Enemy, from his facility of movement, should capture them. Here, projects may be engendered at which humanity shudders. To the Secretary of war, I shall make no further communications. To you, who are constitutionally charged with the protection of every section of the Union, I have deemed it my duty to make this communication, with an assurance, that if no aid is afforded us, I shall be compelled to disband my Militia, to the end that by removing their families and remaining property into the interior of the Country, they may save something from that general ruin that threatens them, and also that the Enemy may not be strengthened by a species of force, by us the most to be dreaded of any within his means.
        I have given this intimation of the course I must pursue (if this application should prove as unsuccessful as others, which I have heretofore made) in order that the Executive of the U S may take such measures, as may save a portion of its territory, in the neighbourhood of the capitol, from being occupied by the Enemy.
        Our people had a right to expect when the flotilla, never designed for their security, enticed the Enemy into the Patuxent; that it should be dismantled or that a protecting force should be sent to save them from ruin. The conflagration of their Houses and the pillage of their farms have but too plainly indicated, that the war department views all these sufferings with an apathy alike inconsistent with humanity and national glory. I am, with due respect your humble servant.
        
          Philip StuartBr. Genl.
        
      